UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 1, 2017 SPEEDWAY MOTORSPORTS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-13582 51-0363307 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5555 Concord Parkway South, Concord, North Carolina 28027 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (704) 455-3239 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 1, 2017, we issued a press release announcing our financial results for our fiscal quarter and fiscal year ended December 31, 2016, and providing guidance for fiscal year 2017. A copy of the press release is attached to this Form 8-K as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits. (d) Exhibits. Exhibit Number Description 99.1 Press Release dated March 1, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPEEDWAY MOTORSPORTS, INC. Date: March 1, 2017 By: /s/ William R. Brooks William R. Brooks Vice Chairman and Chief Financial Officer
